                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00528-RJC-DSC


 HILLARY BURGESS LEARY,                          )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )
 AETNA LIFE INSURANCE COMPANY,                   )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for W. Kyle Dillard]” (document # 8) filed November 29, 2018. For the reasons set

forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.                  Signed: November 29, 2018
